DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2006/0131926 A1 to Virelizier.
Re Claim 1, Virelizier discloses a motor vehicle sub-assembly (10) comprising a first part (12) made of plastic material forming an outer bodywork skin, and a second part (14) made of plastic material forming an internal structure to which said first part is attached, characterized in that the second part comprises at least one mechanical reinforcement (18) made of thermoplastic material having a Young's modulus less than that of the plastic material of the second part (14), and a coefficient of elongation at break greater than that of the plastic material of the second part (14).  Re Claim 2, Virelizier discloses wherein the first part (polyolefin thermoplastic part) is made of thermoplastic material and the second part (See paragraph [0009]) is made of thermosetting plastic material.  Re Claim 3, Virelizier discloses wherein the mechanical reinforcement (adhesive 18) has the following properties: a Young's modulus of between 500 MPa and 3000 MPa, preferably between 800 MPa and 2000 MPa; a coefficient of elongation at break greater than 20 %, preferably between 20 % and 80 %, and more preferably greater than 80 % (see paragraph [0005]-[0008]).  Re Claim 4, Virelizier discloses wherein the mechanical reinforcement is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612